DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 6, 10, 15, 19, 20, 27, 32, 51-54, 57-60, 64, 67 and 70 are pending.


SPECIES ELECTION
This application contains claims directed to the following patentably distinct species of the claimed invention.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

 (i). The claims are subject to election of at least one of the disclosed species.
Claim 1 is generic to a plurality of disclosed patentably distinct species of therapies whereby the therapies are selected from the group consisting of an immunotherapeutic, a therapeutic that does not include the administration of a taxane, an alkylating agent, or a platinum based chemotherapeutic and radiation.  The species are independent or distinct because they are structurally different molecules.
 
(ii) The claims are subject to election of at least one of the disclosed species.
Claims 20 and 51 are generic to a plurality of disclosed patentably distinct species of cancers wherein the cancer is selected from the group consisting of breast cancer, testicular cancer, lung cancer, melanoma, brain cancer, myeloma,
Hodgkin's disease, hepatoma, stomach cancer, bladder cancer, uterine cancer,
neuroblastoma, thyroid cancer, sarcoma, cervical cancer, Wilm's tumor, colon cancer,
pancreatic cancer, skin cancer, prostate cancer, ovarian cancer, kidney cancer,
lymphoma, acute myelogenous leukemia, acute lymphocytic leukemia, multiple
myeloma, ependymoma, chronic lymphocytic leukemia, myelodysplastic syndrome, or chronic myelogenous leukemia. The species are independent or distinct because they are physiologically different diseases with different etiologies.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

	Examination will begin with the elected species.  As per MPEP 803.02, if the elected species is found to be unpatentable, the provisional election will be given effect and all other claims to species will be withdrawn from consideration.  If the elected species is found to be allowable, the search will be expanded by the Examiner to consider additional species and subgenuses within the generic formula until:
I.                    An art rejection can be made.
II.                  The genus claim is found to lack unity of invention.
III.                The claims have been searched in their entirety.
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).  Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642